United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Highland, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0878
Issued: June 14, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 13, 2017 appellant filed a timely appeal from a September 30, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than 34 percent
permanent impairment of each lower extremity, for which he previously received schedule awards.
FACTUAL HISTORY
On January 2, 2001 OWCP accepted that appellant, then a 40-year-old city letter carrier,
sustained an occupational disease in the form of aggravation of degenerative lumbar disc disease

1

5 U.S.C. § 8101 et seq.

due to walking, lifting heavy mail, and carrying a heavy mailbag at work. On August 8, 2001
appellant underwent OWCP-approved laminectomy at L3-4 and L4-5 and foraminotomy at L3.
On November 9, 2004 appellant received a schedule award for five percent permanent
impairment of each lower extremity. The award was calculated under the standards of the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides).2 On December 27, 2005 appellant received a schedule award for eight percent
permanent impairment of each lower extremity. The award also was calculated under the standards
of the fifth edition of the A.M.A., Guides.
On April 4, 2013 appellant received a schedule award for 21 percent permanent impairment
of each lower extremity. The award was calculated under the standards of the sixth edition of the
A.M.A., Guides.3 Appellant had then been compensated for a total permanent impairment of each
lower extremity of 34 percent.
On April 7, 2015 appellant filed a claim for compensation (Form CA-7) seeking an
increased schedule award due to his accepted employment injury.
Appellant submitted a September 17, 2014 report in which Dr. John W. Ellis, an attending
Board-certified family practitioner, determined that appellant had 38 percent permanent
impairment of each lower extremity under the sixth edition of the A.M.A., Guides. Dr. Ellis noted
that, in reaching this determination, he referenced The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (July/August 2009) (The Guides Newsletter).4
In April 2015, OWCP referred appellant’s case to Dr. Morley Slutsky, a Board-certified
occupational medicine physician serving as an OWCP medical adviser. It requested that
Dr. Slutsky review the medical evidence of record, including Dr. Ellis’ September 17, 2014 report,
and provide an opinion on the extent of appellant’s permanent impairment.
In an April 24, 2015 report, Dr. Slutsky asserted that Dr. Ellis had consistently documented
findings of L4, L5, and S1 nerve root deficits which were not supported by objective diagnostic
test results of the findings of other physicians of record. He recommended that appellant be
referred for a second opinion examination with a Board-certified orthopedic surgeon.
On June 5, 2015 OWCP wrote to Dr. Ellis and forwarded him a copy of Dr. Slutsky’s
April 24, 2012 report. It afforded Dr. Ellis 30 days to review the report and provide his response
to address the issues raised by Dr. Slutsky. On July 13, 2015 OWCP received a June 29, 2015
report in which Dr. Ellis indicated that his opinion remained the same as expressed in his
September 17, 2014 report.
In October 2015, OWCP determined that there was a conflict in the medical opinion
evidence between Dr. Ellis and Dr. Slutsky regarding the extent of permanent impairment of
2

A.M.A., Guides (5th ed. 2001).

3

A.M.A., Guides (6th ed. 2009).

4

See infra note 12.

2

appellant’s lower extremities. It referred appellant to Dr. Julie Wehner, a Board-certified
orthopedic surgeon, for an impartial medical examination and an opinion regarding his permanent
impairment.
In a November 4, 2015 report, Dr. Wehner discussed appellant’s factual and medical
history and detailed the findings of the physical examination she conducted on that date. She noted
that she was evaluating the permanent impairment of appellant’s lower extremities by using Table
16-12 (Peripheral Nerve Impairment) beginning on page 534 of the sixth edition of the A.M.A.,
Guides. Dr. Wehner indicated that she did not find that appellant had a speciﬁc sensory or motor
deficit in a speciﬁc nerve distribution as his reported pain was not in any speciﬁc nerve distribution.
Appellant complained of circumferential numbness and tingling and pain down both legs, but this
pattern was nonanatomic in nature. Dr. Wehner indicated that appellant exhibited self-limited
behaviors on ﬂexion/extension and heel and toe walking, as well as his subjective complaints with
Waddell testing and therefore his subjective complaints were not veriﬁable. She also noted that a
January 16, 2013 electromyogram (EMG) testing of the lower extremities revealed normal results.
Dr. Wehner concluded that appellant had zero percent permanent impairment of his lower
extremities at the present time.
In January 2016, OWCP referred appellant’s case to a different OWCP medical adviser,
Dr. Arnold T. Berman, a Board-certified orthopedic surgeon. It requested that Dr. Berman review
the medical evidence of record, including Dr. Wehner’s November 4, 2015 report, and provide an
opinion on appellant’s permanent impairment.
In a January 29, 2016 report, Dr. Berman indicated that he had reviewed Dr. Wehner’s
November 4, 2015 report, but noted that she used the improper standards when she used Table 1612 on the sixth edition of the A.M.A., Guides without applying the standards of The Guides
Newsletter. He determined that appellant had three percent permanent impairment of each lower
extremity by applying the standards of The Guides Newsletter. Dr. Berman noted that he had mild
sensory/pain deficit with a grade C default value of one percent permanent impairment for the left
and right L4 nerve roots, mild sensory/pain deficits with a grade C default value of one percent for
the left and right L5 nerve roots, and mild sensory/pain deficits with a grade C default value of one
percent for the left and right S1 nerve roots.5 He found that appellant reached maximum medical
improvement (MMI) by November 4, 2015, the date of Dr. Wehner’s examination.
On April 28, 2016 OWCP provided Dr. Wehner with a copy of Dr. Berman’s January 29,
2016 report and afforded her 30 days to submit an impairment evaluation using The Guides
Newsletter. In a May 18, 2016 report, Dr. Wehner continued to opine that appellant had zero
percent permanent impairment of his lower extremities.
On May 25, 2016 OWCP forwarded Dr. Wehner’s May 18, 2016 report to Dr. Berman for
review and response. In his June 1, 2016 report, Dr. Berman opined that both Dr. Ellis and
Dr. Wehner have misapplied the sixth edition of the A.M.A., Guides and The Guides Newsletter.
He essentially repeated the evaluation he provided in his January 29, 2016 report and continued to
opine that appellant had three percent permanent impairment of each lower extremity.
5

Dr. Berman further found that there was no adjustment from these default values.

3

By decision dated September 30, 2016, OWCP determined that appellant did not have more
than 34 percent permanent impairment of each lower extremity, for which he previously received
schedule awards. It discussed Dr. Berman’s January 29 and June 1, 2016 impairment ratings,
finding three percent permanent impairment of each lower extremity, and indicated that his opinion
constituted the weight of the medical opinion evidence. Therefore, the current medical evidence
of record did not show that appellant had more than 34 percent permanent impairment of each
lower extremity.6
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.7 FECA, however,
does not specify the manner by which the percentage loss of a member, function or organ shall be
determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. The implementing
regulations have adopted the A.M.A., Guides as the appropriate standard for evaluating schedule
losses.8 Effective May 1, 2009, schedule awards are determined in accordance with the sixth
edition of the A.M.A., Guides (2009).9
Neither FECA nor the regulations provide for the payment of a schedule award for the
permanent loss of use of the back/spine or the body as a whole.10 However, a schedule award is
permissible where the employment-related spinal condition affects the upper and/or lower
extremities.11 The sixth edition of the A.M.A., Guides (2009) provides a specific methodology for
rating spinal nerve extremity impairment.12 It was designed for situations where a particular
jurisdiction, such as FECA, mandated ratings for extremities and precluded ratings for the spine.
The FECA-approved methodology is premised on evidence of radiculopathy affecting the upper

6

OWCP indicated that a separate decision finding an overpayment of compensation would be issued. However, it
did not issue a preliminary overpayment determination or final overpayment decision prior to appellant’s filing of the
present appeal. Therefore, the present appeal does not concern an overpayment issue. See 20 C.F.R. §§ 501.2(c) and
501.3.
7

5 U.S.C. § 8107(c). For a total or 100 percent loss of use of a leg an employee shall receive 288 weeks’
compensation. 5 U.S.C. § 8107(c)(2). With respect to a total or 100 percent loss of use of an arm, an employee shall
receive 312 weeks’ compensation. Id. at § 8107(c)(1).
8

20 C.F.R. § 10.404.

9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (March 2017).
10

5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a) and (b); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

11

Supra note 9 at Chapter 2.808.5c(3).

12
The methodology and applicable tables were initially published in The Guides Newsletter, Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition (July/August 2009). Id.

4

and/or lower extremities. The appropriate tables for rating spinal nerve extremity impairment are
incorporated in the procedure manual.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than 34
percent permanent impairment of each lower extremity, for which he previously received schedule
awards.
OWCP accepted that appellant sustained an occupational disease in the form of aggravation
of degenerative lumbar disc disease due to walking, lifting heavy mail, and carrying a heavy mail
bag at work. Appellant received schedule awards which compensated him for a total permanent
impairment of each lower extremity of 34 percent. By decision dated September 30, 2016, OWCP
determined that appellant did not have more than 34 percent permanent impairment of each lower
extremity. It discussed the January 29 and June 1, 2016 impairment ratings of Dr. Berman, an
OWCP medical adviser, which calculated three percent permanent impairment of each lower
extremity. OWCP determined that Dr. Berman’s opinion constituted the weight of the medical
opinion evidence regarding appellant’s permanent impairment.
The Board finds that OWCP properly afforded the weight of the medical opinion evidence
to Dr. Berman’s January 29 and June 1, 2016 impairment rating reports. Dr. Berman properly
applied the standards of The Guides Newsletter to find that appellant had three percent permanent
impairment of each lower extremity.14 He correctly found that Dr. Wehner, the impartial medical
specialist, used improper standards when she applied Table 16-12 of the sixth edition of the
A.M.A., Guides without applying the standards of The Guides Newsletter.15 In his January 29 and
June 1, 2016 impairment rating reports, Dr. Berman noted that appellant had mild sensory/pain
deficit with a grade C default value of one percent permanent impairment for the left and right L4
nerve roots; mild sensory/pain deficits with a grade C default value of one percent for the left and
right L5 nerve roots; and mild sensory/pain deficits with a grade C default value of one percent for
the left and right S1 nerve roots.16 He found that appellant reached MMI by November 4, 2015,
the date of Dr. Wehner’s examination.
For these reasons, OWCP properly determined in its September 30, 2016 decision that
appellant did not present evidence showing that he had more than 34 percent permanent
impairment of each lower extremity, for which he previously received schedule awards.

13

See supra note 9 at Chapter 3.700, Exhibit 4.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.8k (September 2010), which provides in pertinent part: “If a case has been referred for a referee evaluation to
resolve the issue of permanent impairment, it is appropriate for the [District Medical Adviser] to review the
calculations to ensure the referee physician appropriately used the [A.M.A., Guides].”
15

See supra notes 10 through 13.

16

Dr. Berman further found that there was no adjustment from these default values.

5

Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than 34
percent permanent impairment of each lower extremity, for which he previously received schedule
awards.
ORDER
IT IS HEREBY ORDERED THAT the September 30, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 14, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

